COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  Jeffrey Allen Lindsay,                         §               No. 08-18-00212-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                143rd District Court

  The Estate of Roy Orey Lindsay, Sr., Roy       §             of Reeves County, Texas
  A. Lindsay, Rainey L. Lindsay, Susan
  Lindsay Thomas, Joni K. Lindsay, Roy A.        §            (TC# 13-12-20542 P3137)
  ("Sonny") Lindsay, and Hanging H.
  Ranch, Inc.,                                   §

                        Appellees.               §

                                           ORDER


       Pending before the Court is Appellant’s motion to abate the appeal. The motion is

GRANTED, and the appeal is abated until June 18, 2021 to give the parties an opportunity to settle

the dispute. The appellate timetable will be suspended during the abatement. The parties are

directed to notify the Court whether the dispute has been resolved and to file the motion necessary

to dispose of the appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in

resolving the appeal by agreement, the appeal will be reinstated and the reporter’s record will be

due 10 days from the date of the reinstatement order.

       IT IS SO ORDERED this 20th day of April, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.